Citation Nr: 0948900	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-03 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center Fee Processing 
Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses incurred from April 23, 2005, through May 5, 
2005, at WCA Hospital in Jamestown, New York.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 determination by the VA 
Medical Center (VAMC) Fee Processing Center (FPC) located in 
Canandaigua, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VAMC's August 2005 decision denied the Veteran's claim 
for reimbursement of medical expenses incurred in connection 
with the Veteran's April 23, 2005, through May 5, 2005, 
hospitalization at WCA Hospital for acute pancreatitis.  The 
rationale for this decision was noted to be that the Veteran 
had other health insurance.  Records indicate that the 
Veteran or his sister called the VAMC later that month 
stating that he had no other health insurance.  A narrative 
record reflects that the Veteran requested assistance under 
the Millennium Health Care and Benefits Act, Pub. L. 106-117, 
codified at 38 U.S.C.A. § 1725 (West 2002), and that his 
claims were submitted for such consideration and a tracking 
sheet was started on August 18, 2005.  The narrative also 
notes that a waiver, which appears to have been an insurance 
verification statement, was sent to the Veteran on August 19.  

A September 20, 2005, entry states that the Veteran's claim 
was closed because the Veteran did not return the waiver.  A 
September 20 letter notified the Veteran that his claim has 
been considered abandoned because he had not submitted the 
insurance verification statement within 30 days of the date 
requested.  A November 2005 statement from the Veteran's 
sister asserts that the Veteran never received the insurance 
verification form.  

A December 2005 letter sent to the Veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA) notifies him that the 
evidence needed to substantiate his claim would be "evidence 
tending to show that you returned the waiver within the 30 
days for consideration under Millenium Bill."  

In a December 2009 informal hearing presentation, the 
Veteran's representative noted, in part, that no insurance 
verification form was ever sent to the Veteran and that the 
Veteran was never informed of the applicable laws and 
regulations.

The Board surmises that the 30-day time limit is derived from 
38 C.F.R. § 17.1004(e), which states that if after reviewing 
a claim the decisionmaker determines that additional 
information is needed to make a determination regarding the 
claim, such official will contact the claimant in writing and 
request additional information.  The additional information 
must be submitted to the decisionmaker within 30 days of 
receipt of the request or the claim will be treated as 
abandoned, except that if the claimant within the 30-day 
period requests in writing additional time, the time period 
for submission of the information may be extended as 
reasonably necessary for the requested information to be 
obtained.

The Board has reviewed the claims folder and can find no 
evidence that an insurance verification form was ever mailed 
to the Veteran or his representative or that the Veteran was 
ever sent a written request to provide this information.  
Consequently, a remand is warranted so that the VAMC/FPC may 
send to the Veteran the appropriate request and provide the 
regulatory time limit for filing the document.  See 38 C.F.R. 
§ 17.1004(e) (2009).

Review of the record also reflects that no additional 
development has been conducted with regard to the Veteran's 
underlying claim of entitlement to unreimbursed medical 
expenses.  Specifically, the Veteran has not been asked to 
submit a complete set of medical records from WCA Hospital, 
nor has he been asked to complete an authorization form for 
VA to obtain such records.  As they are pertinent to a 
determination as to whether the Veteran received emergency 
treatment, these records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC/FPC should send to the 
Veteran and his representative a request 
for insurance verification and provide 
notice of the regulatory time limit for 
filing the document.  This notice should 
also include a request that the Veteran 
provide a signed VA form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs (VA), authorizing WCA Hospital to 
release records associated with the 
Veteran's April 23 through May 5, 2005, 
hospitalization.  The Veteran should be 
informed that he may alternatively submit 
these records himself.

2.  The VAMC is also free to undertake any 
new evidentiary development deemed 
necessary, including referring the claims 
folder to a medical examiner to determine 
whether any or all of the treatment at 
issue was rendered in a medical emergency.  
Once such development is completed, the 
VAMC must readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the VAMC must issue a 
supplemental statement of the case 
explaining the reasons and bases for that 
denial, to include a thorough discussion 
of any laws, regulations, or manual 
provisions relied on in making the 
decision.  The Veteran and his 
representative should be afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


